DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 3 and 10 are cancelled. 
Claims 1-2 and 4-9 are pending.

Claim 1 amended with the allowed subject matter of the original claim 3, which is now cancelled.  
Claim 7 amended with the allowed subject matter of the original claim 10, which is now cancelled.

Allowable Subject Matter
Claims 1-2 and 4-9 are allowed.  The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed since there is no prior teaches a liquid crystal panel comprising:
a color filter substrate comprising a quantum dot color filter and an encapsulation layer; 
an array substrate disposed opposite to the color filter substrate; and 
a built-in polarizer, comprising: a substrate covered a side of the color filter substrate facing the array substrate; 
wherein the quantum dot color filter is disposed on a side of the substrate opposite another side of the substrate facing the first inorganic layer, and the encapsulation layer covers the quantum dot color filter, wherein transmittance to water vapor and oxygen of the encapsulation layer is less than 1x 10-2. 

Claims 2-6 are allowed since they depend on the allowed claim 1.


providing an array substrate and assembling the array substrate and the built-in polarizer, wherein the second inorganic layer faces the array substrate;  
providing a color filter substrate disposed on the substrate of the built-in polarizer, wherein the step of providing the color filter substrate comprises: 
forming a quantum dot color filter on a side of the substrate opposite another side of the substrate facing the first inorganic layer; and 
forming an encapsulation layer on the quantum dot color filter, wherein transmittance to water vapor and oxygen of the encapsulation layer is less than 1x 10-2; and 
filling liquid crystal between the color filter substrate and the array substrate to form a liquid crystal layer after the step of providing the color filter substrate.

Claims 8-9 are allowed since they depend on the allowed claim 7.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yang (US 20200409209) discloses the quantum dot color filter disposed on a side of the substrate opposite another side of the substrate facing the first inorganic layer.  The encapsulation layer covers the quantum dot color filter, wherein transmittance to water vapor and oxygen of the encapsulation layer is less than 10-2.  This reference filed on December 15, 2018 and has same assignee and inventor Wuhan China Star with the instant application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296.  The examiner can normally be reached on 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871